
	

113 HR 246 IH: Rate of Average Time Execution Act of 2013
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 246
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2013
			Mr. Schweikert
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the Board of Governors of the Federal Reserve
		  System to collect, publish, and keep current an objective index of
		  dollar-denominated loan interest rates of various maturities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rate of Average Time Execution Act of
			 2013 or the RATE
			 Act of 2013.
		2.Publication of
			 certain loan rates
			(a)In
			 generalThe Federal Reserve
			 Act is amended by inserting after section 11B the following:
				
					11C.Publication of
				certain loan rates
						(a)In
				generalThe Board of
				Governors of the Federal Reserve System shall collect, publish, and keep
				current a set of indices reporting the rate for dollar-denominated loans of
				various maturities.
						(b)Specific
				requirementsThe indices described under subsection (a)
				shall—
							(1)be derived from a collation of objective,
				anonymized data collected from a variety of financial institutions for a
				variety of loan products, where such institutions are representative of a broad
				range of participants in the financial market;
							(2)contain
				information representing executed transactions from a basket of credit
				products, determined by the Board and derived from real market data based on
				actual borrowing costs;
							(3)list the average
				of loan rates with maturities of overnight, one month, three months, six
				months, nine months, and one year;
							(4)not contain the
				Federal funds rate;
							(5)be published on
				the Board’s website and updated weekly; and
							(6)be clearly labeled in such a way that they
				cannot be misinterpreted to be rate targets set by the Federal Open Market
				Committee.
							.
			(b)RulemakingThe
			 Board of Governors of the Federal Reserve System shall issue regulations to
			 carry out section 11C of the Federal Reserve Act, as added by subsection (a),
			 before the end of the 90-day period beginning on the date of the enactment of
			 this Act.
			
